
Exhibit 10.4



SEPARATION AGREEMENT AND GENERAL CLAIMS RELEASE


CA, Inc., on behalf of its officers, directors, shareholders, employees, agents,
representatives, parents, subsidiaries, affiliates, divisions, successors and
assigns (hereinafter collectively referred to as “CA” or the "Company") and Amit
Chatterjee ("Executive"), in connection with Executive incurring a Qualifying
Termination as defined in the CA, Inc. Executive Severance Policy ("Policy") and
a termination of employment by the Company without “Cause” (“Termination without
Cause”) under the Letter Agreement between the Company and Executive dated April
25, 2014 (“Letter Agreement”) agree as follows:


Regardless of whether the Company and Executive enter into this Agreement,
pursuant to Section 6(b)(1) of the Letter Agreement, the Company will pay to
Executive following the end of the Termination Date (as defined below) (a) his
unpaid Salary on the first regularly scheduled payroll date following the
Termination Date (or such earlier date as may be required by law), (b) any
accrued but unpaid business expense reimbursement (in accordance with applicable
Company policy), (c) any unpaid but awarded Annual Performance Cash Incentive
for fiscal year 2015, and (d) any vested benefits or other amounts that
Executive is otherwise entitled to receive under any employee benefit plan,
policy, practice or program of the Company or its affiliates (collectively
“Accrued Benefits”).


1.    Executive acknowledges that the Company advised him to read this agreement
and its appendices (collectively referred to as the "Agreement") and carefully
consider all of its terms before signing it. The Company gave Executive 55
calendar days to consider and sign and not revoke this Agreement. (This 55 day
period consists of 48 calendar days to consider and sign this Agreement and 7
days to revoke, for a total period of 55 calendar days following termination of
employment.) Executive acknowledges that:
a.
To the extent Executive deemed appropriate, Executive took advantage of this
period to consider this Agreement before signing it;



b.
Executive carefully read this Agreement;



c.
Executive fully understands it;



d.
Executive is entering into this Agreement knowingly and voluntarily;



e.
To the extent Executive decides to sign and return a valid and enforceable
Agreement to the Company prior to the 55 days that Executive has been provided,
Executive acknowledges that he has done so voluntarily;






--------------------------------------------------------------------------------



f.
In the event the Company makes changes to the offer contained in this Agreement,
whether material or immaterial, Executive understands that any such changes will
not restart the 55 day period provided for above;



g.
The Company advised Executive to discuss this Agreement with his attorney (at
Executive's own expense) before signing it and Executive decided to seek legal
advice or not seek legal advice to the extent Executive deemed appropriate; and,



h.
Executive understands that the waiver and release contained in this Agreement
does not apply to any rights or claims that may arise after the date that
Executive executes the Agreement.



2.    Executive understands that he may revoke the release of claims under this
Agreement within seven (7) days after Executive signs it by providing written
notice on or before the seventh (7th) day after signing to the Company’s Chief
Human Resources Officer, at One CA Plaza, Islandia, New York, 11749. Executive
understands and agrees that if Executive chooses not to accept this Agreement by
signing and returning it to the Company on or before August 3, 2015, or if
Executive revokes his acceptance of this Agreement as explained above, Executive
shall not be entitled to the benefits set forth in the Policy or herein which
will be forfeited. Executive agrees that the Company provided the appropriate
notice to him regarding his Qualifying Termination pursuant to the Policy and a
Termination Without Cause under the Letter Agreement.
3.    In exchange for Executive’s full acceptance of the terms of this Agreement
on or before August 3, 2015, and provided Executive does not revoke his
acceptance, the Company agrees to do the following:
a.
Keep Executive on the Company’s payroll with full pay and benefits through June
15, 2015 and pay Executive the payments and benefits pursuant to Section 3 of
the Policy which are:

(i)    a lump sum cash payment equal to Executive’s Base Salary rate in effect
on the Termination Date, which is $600,000, multiplied by 1.0;
(ii)    a lump sum cash payment equal to the Company's monthly premium or
premium-equivalent cost for Executive’s and covered family members’ health care
(for the coverage that Executive had been receiving up to the Termination Date)
multiplied by eighteen (18); provided that, the Company will not make such
payment if, at the time of payment, Executive has commenced employment with or
accepted an offer of employment with a subsequent employer that offers health
benefits (regardless of whether Executive chooses to accept such benefits) and
Executive shall be responsible for immediately notifying the Company of such
employment or offer of employment prior to the payment date; and

2



--------------------------------------------------------------------------------



(iii)     amounts equal to any Fiscal Years 2015-2017 three-year performance
shares which Executive would have earned for the performance period in which the
Termination Date occurs, as if Executive’s employment had continued through the
end of the performance period(s), but based solely upon the attainment of
performance goals, multiplied by a fraction, the numerator of which is the
number of days from the beginning of the performance period to the Termination
Date and the denominator of which is the number of days in the performance
period. Executive understands and acknowledges that nothing herein shall be
construed to accelerate the vesting of any equity awards and that he will not be
granted any annual cash incentive target or long-term incentive target or award
for fiscal year 2016.
b.
Subject to Section 4 of the Policy, the cash payments specified in clauses (i)
and (ii) of this Section 3.a shall be paid no later than the sixtieth (60th) day
(or next following business day if the sixtieth day is not a business day)
following the Termination Date, provided that, if and to the extent necessary to
prevent an Executive who is a "specified employee" under Section 409A from being
subject to adverse tax consequences under Section 409A, the payments specified
in clause (i) and (ii) of Section 3.a of the Policy shall not be paid until the
first day after the six month anniversary of the Termination Date or, if
earlier, Executive’s death. The amounts under clause (iii) of Section 3.a shall
be paid at the time that awards are paid under the Company Incentive Plan. All
amounts payable under this Policy shall be without interest if paid when due.
All other outstanding benefits and awards to which Executive may be entitled
shall be governed by the terms of the applicable plans and award agreements.

c.
Offer Reasonable Executive Senior Executive Outplacement Assistance for a period
of six (6) months at a level and through an agency chosen by the Company.
Executive understands and agrees that the Company does not assign any cash value
to these services and that Executive does not have the option of requesting a
cash payment in lieu of these services;

d.
Continue Executive’s participation in the Ayco Company LP Comprehensive
Counseling Program for Company Executives until the first anniversary of
Executive’s Termination Date.

4.    Pursuant to the terms of the Policy and Letter Agreement, Executive will
receive the greater of the applicable payments or benefits under the Policy or
the Letter Agreement but will not receive duplicate pay and benefits. All
severance pay and benefits (all of which are intended to be exempt under Section
409A) will be paid in the same form and at the same time as specified under the
Policy and Letter Agreement. The parties agree that the pay and benefits
provided for under the Policy are greater than as

3



--------------------------------------------------------------------------------



under the Letter Agreement and that Executive will receive the pay and benefits
under the Policy rather than the Letter Agreement. Executive acknowledges and
agrees that the payments made pursuant to this Agreement represent all the
payments to which he is entitled in connection with the separation of his
employment, subject to the execution and non-revocation of this Agreement,
including under the Policy, the Letter Agreement or any other arrangement with
the Company and that he is not entitled to any other compensation or benefits,
except as described in Section 7 below.
5.    The Company will make necessary federal, state and local tax withholdings
from the payments and benefits provided under this Agreement.
6.    To the greatest extent permitted by law, Executive releases the Company
from any and all known or unknown claims and obligations of any nature and kind,
in law, equity or otherwise, arising out of or in any way related to agreements,
events, acts or conduct at any time prior to and including the date Executive
executes this Agreement. The claims Executive is waiving and releasing under
this Agreement include, but are not limited to, any claims and demands that
directly or indirectly arise out of or are in any way connected to Executive’s
employment with the Company or the Company's termination of employment; any
claims or demands related to salary, bonuses, commissions, stock, stock options,
or any other ownership interest in the Company; and, any claims under Title VII
of the Civil Rights Act of 1964, the Age Discrimination in Employment Act, the
Americans with Disabilities Act, the Family and Medical Leave Act, the Fair
Labor Standards Act, the Employee Retirement Income Security Act, the New York
State Human Rights Law, the New York State Labor Law and any other federal law,
state law, local law, common law, or any other statute, regulation, or law of
anv type. Executive also waives any right to any remedy that has been or may be
obtained from the Company through the efforts of any other person or any
government agency.
Executive specifically acknowledges that he has been fully and completely
compensated for all hours worked during his tenure with the Company and that has
been paid all wages, commissions, benefits, and payments due to him from the
Company, in accordance with the provisions of the Fair Labor Standards Act and
any other federal, state, or local law governing Executive’s employment with the
Company.
By signing this Agreement, Executive understands that he is affirmatively
representing and warranting that (a) Executive did not engage in any illegal,
unethical or deceptive conduct in the performance of his job duties with the
Company, and (b) Executive is not aware of any illegal, unethical or deceptive
conduct that has been committed by any other employee, affiliate, partner or
agent of the Company.


7.     Executive understands and agrees that the waiver and release of claims
contained in Paragraph 6 of this Agreement shall not apply to any of the
following:
a.
Any rights Executive may have under this Agreement;

b.
Any rights Executive may have to continued health or dental benefits under a
Company-sponsored benefit plan. Any such


4



--------------------------------------------------------------------------------



benefits shall be governed by the terms of the specific benefit plan under which
such benefits are provided; Any rights Executive may have pertaining to the
exercise of vested or unvested stock options or shares of restricted stock that
Executive may have under a stock plan administered by the Company. Any such
vested or unvested options or shares will be governed by the terms of the grant
and the stock plan (and any amendments thereto) under which such options/shares
were granted;
c.
Any rights Executive may have under the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”);

d.
Any rights Executive may have related to vested monies that he may have within
the Company’s 401(k) plan;

e.
Any claim Executive may have to reimbursement of business-related expenses that
Executive incurred while performing his job for the Company. Such amounts will
be paid if deemed owing in accordance with Company policy; and,

f.
Any claim Executive may have for indemnity under state law which cannot be
waived by virtue of state law or any rights to indemnity under by-laws or other
corporate documents of the Company.

8.    Executive acknowledges that the Company is under no obligation to make the
payments or provide the benefits being provided to Executive under this
Agreement, and that the Company will do so only subject to Executive’s agreement
to, and compliance with, the terms of this Agreement.
9.    By signing this Agreement, Executive warrants that Executive has not filed
and that Executive will not file any claim or lawsuit relating to his employment
with the Company or any event that occurred prior to Executive’s execution of
this Agreement. Executive understands and agrees that nothing in this Agreement
shall be interpreted or applied in a manner that affects or limits Executive's
otherwise lawful ability to bring an administrative charge with the Equal
Employment Opportunity Commission (“EEOC”) or other appropriate federal, state,
or local administrative agency. However, Executive understands and agrees that
by signing this Agreement, Executive is releasing the Company from any and all
liability arising from the laws, statutes, and common law, as more fully
explained in Paragraph 6 of this Agreement. Executive further understands and
agrees that Executive is not and will not be entitled to any monetary or other
comparable relief on Executive’s behalf resulting from any proceeding brought by
Executive, the EEOC, or any other person or entity, including but not limited to
any federal, state, or local agency. Executive understands that as part of
Executive’s release of claims under this Agreement, Executive specifically
assigns to the Company Executive’s right to any recovery arising from any such
proceeding. Executive also

5



--------------------------------------------------------------------------------



understands and agrees that to the extent permitted by law, in the event
Executive files any claim or lawsuit relating to Executive’s employment with the
Company or any event that occurred prior to Executive’s execution of this
Agreement, Executive shall be liable for any damages or costs incurred by the
Company in defending against such lawsuit, including the Company’s reasonable
attorney’s fees and costs.
10.    Executive understands and agrees that nothing in this Agreement, shall be
interpreted or applied in a manner that affects or limits Executive’s otherwise
lawful ability to challenge, under the Older Workers Benefit Protection Act (29
U.S.C. §626), the knowing and voluntary nature of Executive's release of any age
claims in this Agreement before a court, the EEOC, or any other federal, state,
or local agency.
11.    Except as set forth in this Agreement, Executive understands,
acknowledges, and voluntarily agrees that this Agreement is a total and complete
release by Executive of any and all claims which Executive has against the
Company as of the effective date of this Agreement, both known or unknown, even
though there may be facts or consequences of facts which are unknown to
Executive.
12.    Executive understands and agrees that this Agreement is not an admission
of guilt or wrongdoing by the Company and Executive acknowledges that the
Company does not believe or admit that it has done anything wrong. Executive
will not state that this Agreement is an admission of guilt or wrongdoing by the
Company and also will not do anything to criticize, denigrate, or disparage the
Company.
13.    Executive certifies that he has complied with the provisions of (a) the
Employment and Confidentiality Agreement (or similar agreement) that Executive
signed when Executive began working for the Company (the “Confidentiality
Agreement”), and (b) the terms of any Equity Grant Agreement (“EGA”) that
Executive entered into with the Company, and that Executive has not done or in
any way been a party to, or knowingly permitted, any of the following:
a.
disclosure of any confidential information or trade secrets of the Company; and

b.
retention of any confidential materials (including product, sales, and marketing
information, development documents or materials, drawings, or other intellectual
property) created or used by Executive or others during Executive's employment
or any other property (intellectual or physical) that belongs to the Company.

14.    Executive understands and agrees that Executive has a continuing
obligation to preserve as confidential (and not to reveal to anyone or use, for
Executive or anyone else) any trade secret, know-how or confidential information
created or learned by Executive during Executive’s employment with the Company.
By signing this Agreement, Executive confirms Executive’s promise to perform
each and every one of the obligations that Executive undertook in the
Confidentiality Agreement and any EGA as well as the

6



--------------------------------------------------------------------------------



Letter Agreement. Executive understands that the terms of the Confidentiality
Agreement, Section 7 of the Letter Agreement and any EGA are incorporated into
this Agreement by reference.
15.    Executive acknowledges that any actual or threatened violation of
Paragraphs 13 or 14 would irreparably harm the Company, and that the Company
will be entitled to an injunction (without the need to post any bond)
prohibiting Executive from committing any such violation. Executive further
agrees that the provisions of Paragraphs 13 and 14 are reasonable and necessary
for the protection of the Company's legitimate business interests, and Executive
agrees that Executive will not contend otherwise in any lawsuit or other
proceeding.
16.    Executive agrees that if Executive is notified that any claim has been
filed against Executive or the Company that relates to Executive’s employment
with the Company, Executive will provide prompt written notice of the same to
the Company, and shall cooperate fully with the Company in resolving any such
claim. Further, Executive agrees to make himself reasonably available to Company
representatives in connection with any and all claims, disputes, negotiations,
investigations, lawsuits or administrative proceedings relating to Executive's
tenure with the Company. Executive further agrees that Executive will provide
the Company with any information and/or documentation in Executive’s possession
or control that it may request in connection with any and all claims, disputes,
negotiations, investigations, lawsuits or administrative proceedings related to
Executive’s tenure with the Company. Executive further agrees that if requested
to do so by the Company, Executive will provide declarations or statements, will
meet with attorneys or other representatives of the Company, and will prepare
for and give depositions or testimony on behalf of the Company relating to any
claims, disputes, negotiations, investigations, lawsuits or administrative
proceedings related to Executive's tenure with the Company. Executive
understands and agrees that to the extent Executive’s compliance with the terms
of this paragraph 16 requires Executive to travel or otherwise incur out of
pocket expenses, the Company will reimburse Executive for any such reasonable
expenses incurred.
17.    This Agreement, the Confidentiality Agreement, the Letter Agreement and
any EGA contain the entire agreement between Executive and the Company regarding
the subjects addressed herein and supercede any other non-competition agreements
between Executive and the Company, and may be amended only by a writing signed
by Executive and the Company's Chief Human Resources Officer. Executive
acknowledges that the Company has made no representations or promises to
Executive other than those in this Agreement. If any one or more of the
provisions of this Agreement is determined to be illegal or unenforceable for
any reason, such provision or other portion thereof will be modified or deleted
in such manner as to make this Agreement, as modified, legal and enforceable to
the fullest extent permitted under applicable law. Further, any waiver by the
Company of any breach by Executive of any provision of this Agreement, shall not
operate or be construed as a waiver of any subsequent breach hereof.

7



--------------------------------------------------------------------------------



18.    This Agreement is intended to comply with Section 409A of the Internal
Revenue Code of 1986, as amended (Section 409A) or an exemption thereunder and
shall be construed and administered in accordance with Section 409A.
Notwithstanding any other provision of this Agreement, payments provided under
this Agreement may only be made upon an event and in a manner that complies with
Section 409A or an applicable exemption. Any payments under this Agreement that
may be excluded from Section 409A either as separation pay due to an involuntary
separation from service or as a short-term deferral shall be excluded from
Section 409A to the maximum extent possible. For purposes of Section 409A, each
installment payment provided under this Agreement shall be treated as a separate
payment. Any payments to be made under this Agreement upon my termination of
employment shall only be made upon a "separation from service" under Section
409A. Notwithstanding the foregoing, the Company makes no representations that
the payments and benefits provided under this Agreement comply with Section 409A
and in no event shall the Company be liable for all or any portion of any taxes,
penalties, interest or other expenses that Executive may incur on account of
non-compliance with Section 409A (other than any reporting and/or withholding
obligation that the Company may have under applicable tax laws).
19.    This Agreement shall be governed by and, for all purposes, construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed in such state. The federal or state courts of the State of
New York, County of Suffolk shall have sole and exclusive jurisdiction over any
claim or cause of action relating to this Agreement, Executive's employment with
the Company, or Executive's separation from the Company. Executive will accept
service of process as provided under New York law or by registered mail, return
receipt requested, and waive any objection based upon forum non conveniens or as
to personal jurisdiction over Executive in the state or federal courts of the
State of New York, County of Suffolk. The choice of forum set forth in this
paragraph shall not be deemed to preclude the enforcement of any judgment
obtained in such forum in any other jurisdiction.
20.    Executive understands and agrees that if the Company brings a lawsuit to
enforce any of its rights under this Agreement and is deemed to be the
prevailing party by a court of law in such lawsuit, Executive will be required
to pay the Company’s costs of bringing such lawsuit including its reasonable
attorney’s fees and litigation expenses (including expert witness and deposition
expenses). This Agreement is binding upon, and shall inure to the benefit of,
the parties’ respective successors, assigns, administrators and legal
representatives as well as my heirs and executors. This Agreement is personal to
Executive and Executive may not assign it.
21.    Executive understands and agrees that the terms and conditions of this
Agreement are confidential. Executive will hold these terms and conditions in
strict confidence and not disclose the content of this Agreement to anyone,
except Executive’s immediate family, as required by law, or as necessary to
obtain financial or legal advice. Executive’s violation of this promise will be
considered a material breach of this Agreement.

8



--------------------------------------------------------------------------------



22.    California Employees. Executive further agrees that by signing this
Agreement he is waiving all rights under section 1542 of the Civil Code of
California. This section reads as follows:


“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”


Notwithstanding the provisions of section 1542, and for the purpose of
implementing a full and complete release and discharge of the Company, Executive
expressly acknowledges that this Agreement is intended to include in its effect,
without limitation, all claims that he does not know or suspect to exist in my
favor at the time of execution hereof, and that this Agreement contemplates the
extinguishment of any such claim or claims. This Agreement shall be and remain
in effect as a full and complete general release notwithstanding the discovery
or existence of any additional or different facts.


Executive also understands and agrees that by signing this Agreement he is
specifically waiving rights under the California Fair Employment and Housing
Act, which prohibits discrimination in employment based on actual or perceived
race, religion, color, national origin, ancestry, physical or mental disability,
medical condition, marital status, sex, age, sexual orientation, or association
with a person who has, or is perceived to have, any of those characteristics,
and California Labor Code Section 200 et seq., relating to salary, commission,
compensation, benefits, and other matters; or any applicable California
Industrial Welfare Commission order.

9



--------------------------------------------------------------------------------





IN WITNESS WHEREFORE, the Company has caused this instrument to be executed in
its corporate name, by an individual with full authorization to act on its
behalf. Further, Executive signs his name and enters this Agreement on behalf of
Executive, Executive’s legal representatives, executors, heirs and assigns.


EXECUTIVE


BY:    /s/ Amit Chatterjee
EXECUTIVE SIGNATURE


Amit Chatterjee
6/11/15
EMPLOYEE NAME - PRINTED
DATE



Sworn and subscribed before me this the 11 day of June, 2015.
By:     /s/ K.M. Dominguez    [NOTARIAL STAMP]
Notary Public
NOTARIAL STAMP OR SEAL
_______________________________________________________________________


CA, INC.


BY: /s/ Guy A. Di Lella




DATE: 6 - 23 - 2015



10

